Citation Nr: 0811627	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  01-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a compensable evaluation for chronic 
prostatitis prior to May 8, 2003, and an increased evaluation 
in excess of 20 percent thereafter.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostate cancer. 

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability. 

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from May 1965 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in September 2000, April 2004 
and August 2005 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

Service connection for prostatitis rated as noncompensably 
disabling has been in effect since 1971.  In May 2000, the 
veteran filed a claim seeking a compensable rating.  The RO 
denied the matter in September 2000, and the veteran 
perfected an appeal therefrom.  By rating decision in August 
2004, the RO increased the zero percent rating to 20 percent, 
effective May 8, 2003.  Given the foregoing procedural 
development, the issue on appeal for this matter is as listed 
in the title page.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (extending this "staged" rating doctrine to cases 
also involving the more traditional claim for an increased 
rating where the veteran is not appealing his initial 
evaluation but, instead, requesting a higher rating for an 
already established service-connected disability); See also 
AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for cervical 
spine, lumbar spine and right knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  By history and currently, the objective medical evidence 
shows that the veteran's prostatitis is essentially 
asymptomatic.

2.  The veteran is not shown to have developed prostate 
cancer as a consequence of VA carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault in connection with any medical treatment or lack 
thereof.


CONCLUSIONS OF LAW

1.  Prior to May 8, 2003, the criteria for a compensable 
rating for prostatitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Code (DC) 7527 (2007).

2.  Since May 8, 2003, the criteria for a rating in excess of 
20 percent for prostatitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, DC 7527 (2007).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for prostate cancer have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) extended the 
"staged" rating doctrine to cases also involving the more 
traditional claim for an increased rating where the veteran 
is not appealing his initial evaluation but, instead, 
requesting a higher rating for an already established 
service-connected disability.  

As noted above, service connection was granted for the 
veteran's prostatitis by a rating decision dated in August 
1971, and a noncompensable disability evaluation was assigned 
thereto under the provisions of DC 7527.  See 38 C.F.R. § 
4.115b (2007).  The veteran filed a claim for an increase in 
May 2000.  The veteran appealed.  In August 2004, the RO 
issued a rating decision which increased this evaluation to 
20 percent disabling, effective May 8, 2003.  

Diagnostic Code 7527 provides for the evaluation of prostate 
gland injuries, infections, hypertrophy and postoperative 
residuals.  These disabilities are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

In this case, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  Voiding dysfunction is 
addressed under 38 C.F.R. § 4.115a, which directs that the 
particular condition be rated as urine leakage, urinary 
frequency, or obstructed voiding. 

Evaluation under urinary frequency encompasses ratings 
ranging from 10 to 40 percent.  A 10 percent rating 
contemplates daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night.  A 20 percent rating 
contemplates daytime voiding interval between 1 and 2 hours, 
or awakening to void 3 to 4 times per night.  A 40 percent 
rating contemplates a daytime voiding interval less than 1 
hour, or awakening to void 5 or more times per night.  See 38 
C.F.R. § 4.115a.

Urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials, which must be 
changed, less than 2 times per day.  When there is leakage 
requiring the wearing of absorbent materials, which must be 
changed 2 to 4 times per day, a 40 percent disability rating 
is warranted.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  Id. 

Finally, obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2007).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The pertinent evidence of record includes a private 
consultation report dated in July 1998.  At that time the 
veteran denied a history of urinary frequency, hesitancy, 
nocutria, or hematuria.  Subsequent records show he was 
diagnosed with prostate cancer in 1999, but the related 
clinical records do not mention prostatitis or symptoms 
associated with it.  

During VA examination in February 2000, the examiner reviewed 
the veteran's medical history noting that on examination in 
1971, three years post service, the veteran's prostate was 
normal in shape and size.  It was slightly tender and there 
were some white blood cells (WBC) noted on a smear.  The 
diagnosis was chronic prostatitis, asymptomatic.  Subsequent 
examination in 1981 again showed the prostate was normal in 
size and consistency.  Urinalysis was essentially negative.  
During a period of psychiatric hospitalization in 1982 there 
was no mention of any prostate symptoms or findings.  
Subsequent evaluations in 1985, 1986, and 1998 were likewise 
negative.  The veteran was later diagnosed with prostate 
cancer in October 1999.  On current examination there was 
moderate tenderness but no significant enlargement of the 
prostate and no nodules were palpated.  

In November 2000, during a follow-up evaluation for the 
recently diagnosed prostate cancer, the veteran reported 
occasional urinary frequency.  

In June 2002, the veteran's private physician reported 
treatment of the veteran since 1999.  He noted the veteran's 
history of chronic prostatitis with symptoms of burning 
urination and severe urinary frequency which had greatly 
altered his lifestyle and caused severe stress.  However, 
there was no indication in the pertinent clinical records 
that the physician actually treated the veteran for 
prostatitis. 

During VA examination in April 2003, the examiner noted the 
veteran's history of prostatitis and prostate cancer, noting 
that at the time of the cancer diagnosis there was no mention 
of chronic infection.  The veteran's chief complaints were of 
urinary frequency, nocturia one to two times per night and 
urinary urgency.  The veteran later contacted the examiner by 
phone stating that he had to wear protective diapers, 
changing them three times a day due to leakage.  The examiner 
noted that SMRs indicated findings on urinalysis due to acute 
prostatitis or urinary tract infection and which was probably 
treated since on separation his urinalysis was completely 
free of WBC, indicating no evidence of chronic infection.  
Likewise there was no documentation from physicians from the 
time the veteran was separated in 1968 until the time he was 
treated specifically for prostatitis.  The examiner noted the 
veteran's history was also significant for hypertension and 
diabetes mellitus, both of which often cause mild urinary 
frequency and urgency.  The current pathological report did 
not indicate any findings of chronic infection.  

During a May 2003 VA urology evaluation the veteran 
complained of some voiding dysfunction, but no dysuria or 
gross hematuria.  In November 2003, he complained of 
incontinence, indicating that he needed up to six diapers a 
day although he normally voided with a decent stream.  

During VA examination in August 2004, the veteran reported 
that initially he wore 4-5 pads a day, but currently was only 
wearing 2 pads since taking the medication Terazosin for his 
incontinence.  However, he continued to have urinary 
frequency and nocturia 2-3 times a night.  He has not 
required any antiobiotics and his situation as it related to 
prostatitis was essentially stable.  Examination was within 
normal limits.  The clinical impression was chronic 
prostatitis moderate and stable, manifested by erectile 
dysfunction, bladder incontinence, loss of vitality and 
reactive emotional difficulties.  

In August 2004, the RO increased the rating for prostatitis 
to 20 percent based on the May 2003 urology report findings, 
which the RO determined first showed an increase in 
pathology.

Subsequent records dated in 2004 and 2005 show the veteran's 
primary complaint was of nocturia two to five times per 
night.  He denied frequency, urgency or dysuria.  Otherwise 
there were no new problems reported and no change in status.  

During VA examination in September 2005, the examiner noted 
the many previous examinations and urinalysis tests had shown 
no evidence of infection or inflammation of the prostate.  
Examinations were within normal limits with no current 
evidence of prostatitis or current antibiotic therapy.  The 
clinical impression was chronic incontinence by history of 
unknown etiology, possibly related to medications for 
hypertension. 

Recent VA outpatient treatment records show the veteran's 
primary complaint was of nocturia 6 times a night.  Otherwise 
there were no new problems reported and no change in status.  

During VA examination in September 2007 the veteran's primary 
complaint was of urinary incontinence which the examiner 
attributed to his treatment for prostate cancer.  There were 
no complaints consistent with prostatitis.  The veteran 
reported using adult diapers, changing 6-7 times within a 24 
hour period.  He was not on antibiotic treatment and there 
was no current evidence of prostatitis.  Physical examination 
was normal.  Urinalysis was also normal with no evidence of 
infection or WBC.  A urine culture showed no growth.  

Based upon the evidence, the veteran's disability picture 
resulting from his prostatitis does not meet or approximate 
the requirements for a compensable evaluation prior to May 8, 
2003 or in excess of 20 percent since that time.  Review of 
the medical evidence reveals very few, if any, recent 
clinical findings attributable to prostatitis, including the 
multiple VA examinations, which repeatedly found no evidence 
of it.  Instead, treatment records reflect no specific 
genitourinary complaints other than mild urinary frequency 
and incontinence, which VA examiners have repeatedly 
attributed to the veteran's treatment for non service-
connected disabilities, primarily prostate cancer, not 
prostatitis.  By history and currently, although the 
veteran's subjective complaints have indicated increased 
impairment, the objective findings associated with his 
service-connected prostatitis have remained essentially 
normal, and the medical reports of record substantiate such.

Consequently, the Board finds that the noncompensable and 20 
percent evaluations assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
To whatever extent he contends that higher evaluations are 
warranted at any time during the appeal period, the Board 
finds that the evidence preponderates against higher ratings 
for the veteran's prostatitis, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating, other than 
these assigned here, must be denied.  38 U.S.C.A. § 5107(b).


Pertinent Law and Regulations for 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not recently foreseeable.  38 U.S.C.A. § 
1151; see also VAOPGCPREC 40-97.  Therefore, the veteran is 
required to show fault or negligence in medical treatment in 
order to be awarded compensation pursuant to 38 U.S.C.A. 
§ 1151.

The veteran argues that lack of appropriate VA medical care 
caused him to develop prostate cancer.  Specifically he 
asserts that after service discharge in 1968, VA refused to 
treat him for prostatitis even though he had been treated for 
it during service.  He then sought treatment from a private 
doctor.  He states that due to VA's failure to treat him 
initially, his prostatitis worsened and he eventually 
developed prostate cancer in 1999.  He essentially asserts 
that had he been afforded earlier evaluation and treatment, 
he would not have developed prostate cancer.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

A review of the record shows that the veteran separated from 
service in 1968.  Three years after service discharge, he was 
provided a VA examination in 1971.  With the exception of 
some WBC on urinalysis, his genitourinary system was 
essentially normal on examination.  At that time he denied 
any voiding dysfunction.  

The remaining post-service treatment records do not document 
significant urological complaints in the years preceding the 
diagnosis of prostate cancer in 1999.  Clinical examination 
in 1981 showed the prostate was normal in size and 
consistency.  Urinalysis was essentially negative.  During a 
period of psychiatric hospitalization in 1982 there was no 
mention of any prostate symptoms or findings.  Subsequent 
records dated in 1985, 1986, and 1998 were likewise negative.  
Further and significantly, VA examiners have reviewed the 
record, and in at least one case consulted medical treatises, 
concluding that prostate cancer was unrelated to prostatitis.  
See VA examinations in February 2000, April 2003 and 
September 2007 (VA examiners expressly denied any 
relationship between the veteran's prostatitis and service).  

In sum, the veteran did not develop prostate cancer due to 
treatment or lack of treatment by VA.  There is no competent 
evidence showing that the veteran required evaluation and 
treatment in the years preceding his cancer diagnosis which 
would have diagnosed prostate disease to include cancer.  
There is no documentation of urinary complaints during that 
time or elevated laboratory readings and there is no evidence 
that the veteran would have been diagnosed as having cancer 
earlier due to VA treatment or the lack thereof.  In 
addition, there is no evidence that the development of 
prostate cancer was due to an event not reasonably 
foreseeable.  Accordingly, the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
prostate cancer have not been met.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in February 2001, October 2004, April 2005, 
and March 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claims, and the effect of 
this duty upon his claims.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  

The veteran has challenged the adequacy of the 2005 VA 
examinations on the basis that, the medical opinions were 
provided by a physician's assistant not medically competent 
to diagnose medical conditions.  The Board observes, however, 
that there is no legal requirement that an examiner in fact 
be a physician.  See Goss v. Brown, 9 Vet. App. 109 (1996) 
(to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Moreover, the Court has 
recently held that "a nurse practitioner . . . having 
completed medical education and training, fits squarely into 
the requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions."  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Thus, the veteran's 
complaints do not provide a basis upon which to remand this 
claim for additional examination.

The Board notes that it appears the veteran was awarded 
Social Security Administration (SSA) benefits.  While the RO 
did not obtain the veteran's SSA records, additional 
development to obtain these records in this case is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  The veteran has indicated that the onset of 
the date of these benefits was 1986, more than 10 years prior 
to his claim for increase.  There is no indication that the 
contents of any of these records would provide another 
permissible view of the current level of prostatitis or 
otherwise aid in substantiating the claim.  It is also 
unlikely that these records would do more than merely 
corroborate the medical evidence already of record attesting 
to the lack of nexus between the veteran's service-connected 
prostatitis and his subsequent development of prostate 
cancer.  Thus, no useful purpose would be gained in further 
delaying a decision in this case by requesting SSA records in 
this instance.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

More recently, the Court concluded that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  The VCAA notice letter in February 
2001 was followed by readjudication of the claim in the 
August 2001 SOC and the numerous SSOCs dated between April 
2002 and September 2007, which contain a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the veteran's prostatitis, and an explanation 
for the decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claims.  See Sanders supra.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, such matters are moot.  Thus, the veteran 
has not been prejudiced in this regard.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a compensable rating for prostatitis prior to 
May 8, 2003 is denied.

Entitlement to a rating in excess of 20 percent for 
prostatitis since May 8, 2003 is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostate cancer is denied.  


REMAND

The veteran has also asserted that he has disabilities 
involving the neck, back and right knee that had their onset 
during service.  

In an October 1989 statement the veteran indicated that he 
was unable to work and had been receiving SSA disability 
benefits since 1986.  The Court has held that, where VA has 
notice that the veteran is receiving social security 
disability benefits, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, as the SSA records are potentially relevant, to 
the extent that they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claims, they must be obtained.  

Preliminary review of the record discloses other reasons for 
remanding the case. 

In this case, with the exception of single episode of 
treatment for a right knee injury, SMRs are entirely negative 
for pertinent disability.  Although the veteran has reported 
sustaining injuries in a jeep accident in 1966 there is no 
evidence of that in the record.  However of record is a 
statement from an individual purporting to have first hand 
knowledge of the veteran's condition in her capacity as a 
registered nurse from 1963 to 1973.  She indicated 
participating in evaluation and treatment of the veteran in 
1968 for chronic back and right knee pain.  Additionally, 
current diagnoses of neck, back and knee disorders have been 
made.  As such, a VA examination is needed to determine 
whether the veteran has the claimed disabling disabilities 
and, if so, whether they are related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the 
veteran's Social Security 
Administration records, to include 
underlying medical records associated 
with the pertinent administrative 
decision, and include them in the 
claims folder.  

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.

3.  The veteran should also undergo 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current disabilities involving the 
cervical spine, lumbar spine and right 
knee.  The claims folder must be made 
available to the examiner(s) for review 
of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any disability 
involving the cervical spine, lumbar 
spine and right knee, if present, 
and then set forth the medical 
probability that any disability is 
traceable to any incidents, 
symptoms, or treatment the veteran 
experienced or manifested during 
service.  Specifically, the examiner 
should address the veteran's 
injuries during service as the 
possible onset of any current 
disorder.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of cervical 
spine, lumbar spine or right knee 
disabilities developed as a result 
of injuries while the veteran was in 
service from or within one year 
following his separation from 
service in 1968.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


